ORDER
PER CURIAM:
Terry Prisendorf was convicted of rape, sodomy, and ritualistic sexual abuse of three children who were residing in his household. A Saline County jury convicted him of eight counts of first-degree statutory rape, three counts of statutory sodomy, one count of first-degree attempted statutory sodomy, and two counts of first-degree child molestation that were part of what he stated to be a Wiccan “ritual or ceremony.” He appeals his convictions and sentences for these offenses against children. We affirm. Rule 30.25(b).